Citation Nr: 0018515	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  98-18 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty from January 1955 to 
December 1957 and from July 1980 to December 1981.  He also 
had over 30 years of unverified service with the Army and Air 
National Guards.

This appeal arose from a September 1998 rating decision of 
the New Orleans, Louisiana, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied entitlement to the 
requested benefit.  In May 2000, the veteran testified at a 
Travel Board hearing before a member of the Board of 
Veterans' Appeals (Board).

The veteran has requested that service connection be awarded 
for a bilateral hearing loss, which he asserted had its onset 
during his 1955 to 1957 period of service.  He indicated that 
he had served in field artillery, thus being exposed to loud 
noise.

A review of the record shows that the veteran was examined by 
VA in June 1997.  The report of this examination included an 
examination of his ears.  However, there was no audiological 
report included, despite the veteran's assertion at his May 
2000 personal hearing that such a hearing test was performed.  
It is essential that any available audiological evaluation 
conducted by VA be part of the record, since this may or may 
not show the current existence of a disability.

According to Bell v. Derwinski, 2 Vet. App. 611 (1992), when 
documents proffered by the appellant are in the control of 
the Secretary (e.g., documents generated by VA) and could 
reasonably be expected to be part of the record before the 
Secretary and the Board, such documents are before the 
Secretary and the Board and should be included in the record.  
If such material could be determinative of the claim and was 
not considered, the case should be remanded.  In other words, 
material that is constructively before the Secretary and the 
Board, should actually be part of the record before the 
Board.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should contact the New 
Orleans, Louisiana, VA Medical Center and 
request that the report of any 
audiological evaluation conducted as part 
of the June 1997 VA examination be 
associated with the claims folder.  If an 
audiological evaluation was not 
performed, it should be so stated for the 
record.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


